GRIFFIN, Circuit Judge,
concurring in the judgment, only. , ■
I concur in the judgment holding that we possess subject-matter jurisdiction in this case; thus, I join in denying petitioners’-motions to dismiss. However, I do so' only because I am required to follow our precedentially-binding decision, National Cotton Council of America v. U.S. E.P.A., 553 F.3d 927 (6th Cir.2009). Were it not for National Cotton, I would grant the motions to dismiss.
I. . •
Congress establishes the jurisdiction of the courts of appeals and other inferior courts. See, e.g., Kontrick v. Ryan, 540 U.S. 443, 452, 124 S.Ct. 906, 157 L.Ed.2d 867 (2004). In determining whether the Clean Water Act, 33 U.S.C. § 1251 et seq., creates jurisdiction..in our court, over a case or controversy, we must examine and apply the terms of the statute enacted by Congress. As with all matters of statutory construction, we should .apply a textualist, not a “functional” or “formalistic,” approach.1
In this regard, “[i]t is elementary that the meaning of a statute must, in the first instance, be sought in the language in which the act is framed, and if that is plain, and if the law is within the constitutional authority of ■ the lawmaking body which passed it, the sole function of the courts is to enforce it according to its terms.” Caminetti v. United States, 242 U.S. 470, 485, 37 S.Ct. 192, 61 L.Ed. 442 (1917). “If the words are plain, they give meaning to the act, and it is neither the duty nor the privilege of the courts to enter speculative fields in search of a different meaning.” Id, • at 490, 37 S.Ct. 192. Recognizing the consequences of unbridled judicial forays into the legislative sphere, the Supreme. Court has admonished “ ‘time and .again that courts must presume that a legislature says in a statute what it means and .means in a, statute what it says there.’ ” Arlington Cent. Sch. Dist. Bd. of Ed. v. Murphy, 548 U.S. 291, 296, 126 S.Ct. 2455, 165 L.Ed.2d 526 (2006) (quoting Conn. Nat'l Bank v. Germain, 503 U.S. 249, 253-54, 112 S.Ct. 1146, 117 L.Ed.2d 391 (1992)). Accordingly, “[w]hen the statutory language is plain, the sole function of the courts — at least where the disposition required by the text is not absurd — is to enforce it.. according to its terms.”- Id. (internal citations and .quotation marks omitted).
■ Whether it is desirable for us to possess jurisdiction for purposes of the efficient functioning of the judiciary, or for public policy purposes, is not the issue. Rather, the question is whether Congress in fact created jurisdiction in the courts of appeals for this case. I conclude that it did not.
The Environmental Protection Agency and the U.S. Army Corps of Engineers (“the Agencies”) argue that both 33 U.S.C. § 1369(b)(1)(E) and (F) vest this court with jurisdiction regarding petitioners’ claims. In my view, it is illogical and unreasonable to read the text of either subsection (E)‘ or'(F) as creating jurisdiction in the courts of appeals for these issues. Nonetheless, because National Cotton held otherwise with respect to subsection (F), I concur in the judgment, only.
*276II.
Subsection (E) creates jurisdiction to review an action “approving or promulgating any effluent limitation or other limitation under section 1311, 1312, 1316, or 1345 of this title[.]” Sections 1311 and 1312 specifically set forth effluent limitations and water quality related-effluent limitations. Sections 1316 and 1345 provide additional limitations on discharges and sewage sludge to achieve state water quality standards when those in sections 1311 and 1312 fall short. The Act defines “effluent limitation” as expressly relating to discharges:
The term “effluent limitation” means any restriction established by a State or the Administrator on quantities, rates, and concentrations of chemical, physical, biological, and other constituents which are discharged from point sources into navigable waters, the waters of the contiguous zone, or the ocean, including schedules of compliance.
§ 1362(11) (emphasis added). It does not define “other limitation.”
Petitioners ask that we draw an associational link between effluent and other limitations, directing this court to a Fourth Circuit case that speaks in terms of an “other limitation” being “closely related” to “effluent limitations,” Va. Elect. & Power Co. v. Costle, 566 F.2d 446, 450 (4th Cir.1977) (“VEPCO ”), and to a Seventh Circuit case holding that “other limitation” is “restricted to limitations directly related to effluent limitations.” Am. Paper Inst., Inc. v. U.S. E.P.A., 890 F.2d 869, 877 (7th Cir.1989). On the other hand, the Agencies advocate for — and the lead opinion applies — a broad reading of “other limitation”; that is, “other limitation” includes “restrictions that are not effluent limitations."
In my view, both are wrong. Whatever the relationship may be between effluent and other limitations, the plain text of subsection (E) clearly delineates what the limitations are, and what they are not: the “limitations” set forth in §§ 1311, 1312, 1316, and 1345 provide the boundaries for what constitutes an effluent or other limitation. The statutory interpretation canon, noscitur a sociis, drives this point home. Simply, “a word is known by the company it keeps” to “avoid ascribing to one word a meaning so broad that it is inconsistent with its accompanying words, thus giving unintended breadth to the Acts of Congress.” Yates v. United States, — U.S. -, 135 S.Ct. 1074, 1085, 191 L.Ed.2d 64 (2015) (citation omitted). Application of this canon is simple: “any effluent limitation or other limitation”- must be related to the statutory boundaries set forth in §§ 1311, 1312, 1316, and 1345.
The problem with the boundaries for the Agencies is that the definitional section the Clean Water Rule modifies — “[t]he term ‘navigable waters’ means the waters of the United States, including the territorial seas” — does not emanate from these sections. It is a phrase used in the Act’s definitional section, § 1362, and no more. But the definitional section is not mentioned in § 1369, let alone the specific sections listed in subsection (E). And the definitional section, as the lead opinion acknowledges, is not self-executing; at best, it operates in conjunction with other sections scattered throughout the Act to define when its restrictions even apply. Accordingly, the lack of any reference to § Í362 in subsection (E) counsels heavily against a finding of jurisdiction. See Friends of Earth v. U.S. E.P.A. 333 F.3d 184, 189 (D.C.Cir.2003) (“[T]he courts of appeals have consistently held that the express listing of specific EPA actions in section 1369(b)(1) precludes direct appellate review of those actions not so specified.”); Longview Fibre Co. v. Rasmussen, *277980 F.2d 1307, 1313 (9th Cir.1992) (“It would be an odd use of language to say ‘any effluent limitation or other limitation under section 1311, 1312, 1316, or 1345 of this title’ in § 1369(b)(1)(E) if the references to particular sections were not méant to exclude others.”).
The Agencies’ response to this textual point is underwhelming, raising supposi-tional and policy arguments. First, the Agencies contend that they promulgated the Clean Water Rule only under the effluent limitations provision codified at § 1311. Section 1311 makes the unauthorized “discharge of any pollutant by any person ... unlawful.” § 1311(a). The phrase “discharge of any pollutant” is defined, as pertinent here, as “any addition of any pollutant to navigable waters from any point source.” § 1362(12)(A). The Agencies concede that “[t]he plain text reading of the phrase ‘other limitation under sections 1311, 1312, 1316, or 1345’-... can only refer to limitations that are promulgated under the specified sections but are not effluent limitations.” (Emphasis added.) They then suppose in circular fashion that “[b]y defining what waters are “waters of the United States,’ the Clean Water Rule establishes where the Act’s prohibitions and requirements apply.”
This may be true, but it fails muster on the point of whether the Clean Water Rule is any “other limitation”' within the meaning of § 1311. Importantly, neither the Agencies nor the lead opinion have identified a specified subsection within § 1311 that are “not effluent limitations” under which the Agencies promulgated the Clean Water Rule. This is because they cannot. Waters of the United States applies across the Act, not just to those discharge limitations set forth in § 1311. The Clean Water Rule is not a “limitation” on the discharge of pollutants into waters of the United States; rather, it sets the jurisdictional reach for whether the discharge limitations even apply in the first place. In the Agencies’ own words:
The action imposes no enforceable duty on any state, local, or tribal governments, or the private sector, and does not contain regulatory requirements that might significantly or uniquely affect small governments.
Clean Water Rule: Definition of “Waters of the United States,” 80 Fed.Reg. 37,054, 37,102 (June 29, 2015) (to be codified at 33 C.F.R. pt. 328 and 40 C.F.R. pts. 110, 112, 116, 117, 122, 230, 232, 300, 302, and 401). In short, I refuse to read § 1369’s narrow jurisdictional authorization in such a circular fashion, expansively turning the broadening of the Act’s jurisdiction into a limitation that may be imposed only when jurisdiction is appropriate. Cf. North Dakota v. U.S. E.P.A., 127 F.Supp.3d 1047, 1052 (D.N.D.2015) (“[T]he States have exactly the same discretion to dispose of pollutants into the waters of the United States after the Rule as before.”).
Second, the Agencies raise policy considerations as to why review of such a nationally important rule should originate in the courts of appeals. They argue, for example, that the definition of waters of the United States is a “fundamental” and “basic regulation” pertinent to the Act’s backbone — its prohibition against discharging pollutants into, such waters without a permit. The Agencies also argue initial review in the district courts will inevitably lead to waste of judicial and party resources, delays, and possibly even different results.
■ However, ,no matter how important a policy prerogative may be, the Act’s plain and unambiguous text binds this court. That text stands in marked contrast to the Clean Air Act’s express authorization to challenge “any other nationally applicable regulations” by the EPA in the D.C. Cir*278cuit. See 42 U.S.C. § 7607(b)(1); Am. Paper Inst., 890 F.2d at 877 (“Congress could easily have provided jurisdiction ... by providing a general jurisdiction provision in the Act.. Instead, Congress specified those EPA activities that were directly renewable by the court of appeals”) (internal citation omitted). And that text makes clear that this court does not have jurisdiction to hear a challenge to a regulation that does not impose any limitation as set forth by the Act.
The lead opinion departs from the Act’s plain text by relying on a string of cases it contends encourages a function-over-form approach to subsection (E). E.I. du Pont de Nemours & Co. v. Train, 430 U.S. 112, 97 S.Ct. 966, 51 L.Ed.2d 204 (1977), we are told, broadly interprets the Act’s jurisdictional authorization to prevent the “truly perverse situation” where the courts' of appeals review actions issuing or denying permits, but not the “basic regulations governing those individual actions.” I agree that E.I. du Pont speaks to such policy considerations, but disagree that such policy considerations drove the Court’s.analysis.
In E.I. du Pont, the Supreme 'Court considered effluent limitation regulations promulgated by the EPA for discharges by the inorganic chemical industry. Id. at 122-24, 97 S.Ct. 965. The primary issue Was whether the Act granted the EPA the power to set effluent limitations by regulation (thereby falling within subsection (E)) or by guideline (thereby falling outside subsection (E)). ' Id. at'124-25, 97 S.Ct. 965. “Thus the issue of jurisdiction to review the regulations [was] intertwined with the issue of [the] EPA’s power to issue the regulations.” Id. at 125, 97 S.Ct. 965. After resolving the “critical question [of] whether [the] EPA has the power to issue effluent limitations by regulation” in the EPA’s favor based on the statute’s text and legislative history, id. at 124, 126-36, 97 S.Ct. 965, the Court plainly noted that its holding that the Act “authorize[d] the [EPA] to promulgate effluent limitations [by regulation] for classes and categories of existing point sources, necessarily re-solvefd] the jurisdictional issue as well.” Id. at 136,. 97 S.Ct. 965 (emphasis. added).
Yet, the lead opinion draws its “functional” “lens”- from E.I. du Font’s subsequent discussion as to why it rejected the industry’s argument that subsection (E)’s reference to § 1311 (the effluent limitations provision) “was intended only to provide for review, of the grant or denial of an individual variance” from the Act’s effluent limitations restriction. Id. Among other reasons, the Court' found this argument unpersuasive because the industry’s “construction would produce the truly perverse situation in which the court of appeals would review numerous individual actions issuing or denying permits ... ■ but would have no power of direct review of the basic regulations governing those individual actions.” Id. This policy reason came after a plain textual rejection of the industry’s position. Id. It is, therefore, a far stretch to take this dicta and expand it as the lead opinion does to find jurisdiction proper when a regulation’s “practical effect” only sets forth “indirect” limits. And, unlike in E.I du Pont, the Agencies here admit they have not promulgated an effluent limitation. I therefore decline to read E.I. du Pont, as the lead opinion does, as shoehorning an exercise in jurisdictional line-drawing into subsection (E)’s “other limitation” provision.
To the extent policy considerations are responsible for E.I. du Pont’s outcome, I disagree that, to borrow the lead opinion’s phrase, such “real world” considerations mandate a watered-down version of textu-alisni in this case, erroneously elevating the perceived congressional purpose over *279the statutory language. As the Supreme Court emphasized just last year, “[o]ur job is to follow the text' even if doing so will supposedly ‘undercut a basic objective of the statute.’ ” Baker Botts L.L.P. v. ASARCO LLC, — U.S. -, 135 S.Ct. 2158, 2169, 192 L.Ed.2d 208 (2015) (citation omitted). Thus, when presented with “the clear meaning of the text, there is no need to ... consult the [statute’s] purpose_ [I]t is ultimately the provisions of our laws rather than the principal concerns of our legislators by which we are governed.” Cooper Indus., Inc. v. Aviall Servs., Inc., 543 U.S. 157, 167-68, 125 S.Ct. 577, 160 L.Ed.2d 548 (2004) (citation omitted and second alteration in original). Put differently, unambiguous text trumps policy considerations. See Kloeckner v. Solis, — U.S. -, 133 S.Ct. 596, 607 n. 4, 184 L.Ed.2d 433 (2012) (“[E]ven the most formidable argument concerning the statute’s purposes could not overcome the clarity we find in the statute’s text.”); Mohamad v. Palestinian Auth., — U.S. -, 132 S.Ct. 1702, 1710, 182 L.Ed.2d 720 (2012) (“[N]o legislation pursues its purposes at all costs, and petitioners’ purposive argument simply cannot overcome the force of the plain text.”) (internal citation omitted); Mertens v. Hewitt Assocs., 508 U.S. 248, 261, 113 S.Ct. 2063, 124 L.Ed.2d 161 (1993) (“[V]ague notions of a statute’s ‘basic purpose’ are nonetheless inadequate to overcome the words of its text regarding the specific issue under consideration.”).. As set forth, subsection (E)’s language could not be clearer, thus removing policy considerations. from this court’s analytical quiver.
Circuit case law drawing on this “functional approach” • similarly misses the mark. Notably, VEPCO appears to define “limitation” as “a restriction on the untrammeled discretion of the industry which was the condition prior to the [Act’s] passage.” 566 F.2d at 450. Other cases relied upon by the lead opinion have followed this analysis. See, e.g., Iowa League of Cities v. E.P.A., 711 F.3d 844, 866 (8th Cir.2013); Nat. Res., Def. Council, Inc. v. U.S. E.P.A., 673 F.2d 400, 405 (D.C.Cir.1982) (“NRDC II”). However, VEPCO’s statement requires context.
The regulation at issue.in VEPCO governed the “structures used to withdraw water for cooling purposes.” 566 F.2d at 446-51. It did “not impose specific structural or locational requirements upon cooling water intake structures,” and instead just “require[d] that the location, design, construction, and capacity of cooling water intake structures reflect the best technology available for minimizing adverse environmental impact.” Id. at 450. Because the regulation, mandated the consideration of certain information in constructing intake structures, the Fourth Circuit reasoned, that “in itself [was] a limitation on point sources and permit issuers” and therefore restricted “the untrammeled discretion of the industry.” VEPCO also drew from E.I. du Pont, reasoning that the regulation issued there was “so closely related to the effluent limitations and new source standards of performance ... that ... it would be anomalous to have their review bifurcated between different courts.” Id. (citing E.I. du Pont, 430 U.S. at 136, 97 S.Ct. 965).
At most, VEPCO is an example of what constitutes an “other limitation” — a restriction on the industry’s abilities to intrude upon the waters of the United States without the Agencies’ permission to do so. In this regard, the Fourth Circuit’s “untrammeled discretion” language makes absolute sense, but I disagree with the lead opinion’s reliance upon this language here. The Act in and of itself restricts the industry’s untrammeled discretion. I see no textual indication that Congress intended any- restriction on the industry to be di*280rectly reviewed by the courts of appeals, yet under the lead opinion’s reading, any industry restriction requires review here. The lead opinion’s application thus swallows the rule.
Finally, that the Clean Water Rule arguably expands the Act’s jurisdiction cannot be a reason to find a functional limitation under subsection (E). The lead opinion hangs its “functional” premise on the fact that the Clean Water Rule is a “basic regulation” affecting the Act’s core, defining where it applies and where it does not. It presumes, perhaps rightly so, that the Clean Water Rule “results in [an] expansion of regulatory authority in some instances and impostes] ... additional restrictions on the activities of some property owners.” However, I cannot agree that the latter supports the former in concluding that the Clean Water Rule “has the indirect effect of altering permit issuers’ authority to restrict point-source operators’ discharges into covered waters!” A plausible hypothetical removes the linchpin in this analysis. Suppose instead of taking a flow-like approach to the Act’s jurisdiction, the Agencies — perhaps under a different administration — promulgate a-rule that'ebbs toward a more restricted view, consistent with the plurality opinion in Rapanos v. United States, 547 U.S. 715, 126 S.Ct. 2208, 165 L.Ed.2d 159 (2006). Under the lead opiniones analysis, a rule narrowing the scope of the waters of the United States would also be an “other limitation” sufficient to trigger our jurisdiction because it too would indirectly affect point-source operators and permit issuing authorities, albeit in a less restrictive manner. Congress could not have intended such a nonsensical result.
For these reasons, I cannot conclude that subsection (E) authorizes our jurisdiction.
III.
Second, the lead opinion concludes we have jurisdiction to hear petitioners’ challenges under subsection (F). I agree, but for different reasons. Specifically, while I agree that National Cotton controls this court’s conclusion, I disagree that it was correctly decided. But for National Cotton, I would find jurisdiction lacking. I therefore concur in the judgment, only.
Section 1369(b)(1)(F) provides exclusive jurisdiction in this court to review an action “issuing or denying any permit under section 1342, [the National Pollutant Discharge Elimination System (“NPDES”)].” On its face, subsection (F) clearly does not apply to the Clean Water Rule’s promulgation. See Rhode Island v. U.S. E.P.A. 378 F.3d 19, 23 (1st Cir.2004) (“By its plain terms, [subsection (F)] conditions the availability of judicial review on the issuance or denial of a permit.”). Under a plain text reading, the Clean Water Rule neither issues nor denies a permit under the NPDES. In my view, this should end the analysis. I am, however, constrained by our court’s precedent holding that “issuing or denying any permit” means more than just that.
As the lead opinion correctly notes, several courts have deviated from a strict reading of the jurisdictional language and toward a more “functional” approach. In Crown Simpson Pulp Company v. Costle, for example, the Supreme Court blessed jurisdiction in the courts of appeals when the EPA’s action — there, vetoing California’s proposal to grant permits for pulp mills to discharge pollutants into the Pacific Ocean — had the “precise effect!’ of denying a permit. 445 U.S. 193, 196, 100 S.Ct. 1093, 63. L.Ed.2d 312 (1980). In other words, jurisdiction was proper because the EPA’s action was “functionally similar to its denial of a permit in States which do *281not administer an approved permit-issuing program.” Id. A contrary ruling, held the Supreme Court, would lead to an “irrational bifurcated system” depending upon “the fortuitous circumstance of whether the State in which the case arose was or was not authorized to issue permits.” Id. at 196-97, 100 S.Ct. 1093. Both the D.C. Circuit, Nat. Res. Def. Council, Inc. v. U.S. E.P.A, 656 F.2d 768, 776 (D.C.Cir.1981) (“NRDC /”); NRDC II, 673 F.2d at 405 (then-Judge Ginsburg’s “practical rather than a cramped construction” counsel), and the Ninth Circuit, Am. Mining Congress v. U.S. E.P.A., 965 F.2d 759 (9th Cir.1992), Nat. Res. Def. Council, Inc., v. U.S. E.P.A., 966 F.2d 1292, 1297 (9th Cir.1992) (“NRDC III”), Nat. Res. Def. Council v. U.S. E.P.A., 526 F.3d 591, 601 (9th Cir.2008) (“NRDC IV”), have similarly adopted a functional approach to jurisdiction under subsection (F).
I depart ways with the lead opinion at the breadth with which it reads Croum Simpson. As the Ninth Circuit made clear in Northwest Environmental Advocates v. U.S. E.P.A., “[t]he facts of [Crown Simpson ] make clear that the Court understood functional similarity in a narrow sense.” 537 F.3d 1006, 1016 (9th Cir.2008). The Supreme Court was clearly concerned with a rigid construction.of “issuing or denying” given the factual circumstances of Croum Simpson — i.e., had the EPA not delegated California the authority to designate NPDES permits, it would have had the power to grant or deny permits directly (thus explaining the “perverse” result rationale). With this factual overlay, the Court’s “precise effect” exception makes sense.
That exception simply does not apply here. We have underscored that the text matters when interpreting the jurisdictional grant of § 1369(b)(1). See Lake Cumberland Trust, Inc. v. U.S. E.P.A., 954 F.2d 1218, 1221-24 (6th Cir.1992) (noting the textual 'distinctions between subsections (E) and (G) to find no jurisdiction). It is also not lost on me that National Cotton itself purported to accentuate § 1369(b)(l)’s narrowness. 553 F.3d at 933 (“Congress did not intend court of appeals jurisdiction over all EPA actions taken pursuant to the Act.”). It stretches the 'plain text of subsection (F) to its breaking point to hold that a definition setting the Act’s boundaries has, under Crown Simpson, the “precise effect” of or is “functionally similar” to, approving or denying a NPDES permit. At best, the Clean Water Rule is one step removed from the permitting process. It informs whether the Act requires a permit in the first place, not whether the Agencies can (or will) issue or deny a permit.
Two other points buttress my problem with jurisdiction here. First, the Clean Water Rule applies across the entire Act, and not just with respect to the NPDES permitting process. This is particularly true when considering the fact that the Clean Water Rule’s expansive definition also applies to the provision of the Act— § 1344 — requiring the Corps to issue permits for dredged or fill material. Section 1344, however, is not mentioned in subsection (F), only § 1342 is. Second, the Agencies’ own argument as to why they contend the Clean Water Rule constitutes “issuing or denying any permit” shows why there are problems with extending jurisdiction to cover the Clean Water Rule. By suggesting that the Clean Water Rule identifies what waters will and will not require permitting under NPDES, they have therefore identified situations — i.e., not waters of the United States — where there would never be permit decisions in the first place to be reviewed by the courts of appeals. See Nw. Envtl. Advocates, 537 F.3d at 1018;. Friends of the Everglades, 699 F.3d at 1288.
*282Although not bound by Crown Simpson and the other eases cited by the lead opinion, National Cotton dictates my conclusion. There, we extended jurisdiction under subsection (F) when a rule “regulates the permitting procedures.” 553 F.3d at 933. ' At issue in National Cotton was an EPA rule exempting certain pesticides from the’ NPDES permitting requirements. Id. at’ 929. Tn expanding subsection (F)’s jurisdictional authorization, our court relied upon statements by the Ninth Circuit in American Mining Congress and NRDC III extending jurisdictional review from the “issuance or denial of a particular permit” to “the regulations governing the issuance of permits” and the “rules that regulate the underlying permit procedures.” Id. at 933 (citations omitted).
National Cotton’s jurisdictional reach, in my view, has no end. Indeed, the lead opinion even acknowledges that National Cotton holds “a regulation that imposes no restriction' or limitation is renewable in circuit' court, so long as it affects permitting requirements.” It is a broad authorization to the courts of appeals to review anything relating to permitting notwithstanding the statutory language to the contrary.
Moreover, the Ninth Circuit has subsequently rolled back the two cases relied upon by National Cotton to broadly interpret subsection (F), American Mining Congress and NRDC III. See Nw. Envtl. Advocates, 537 F.3d at 1018. It also drew a line between statutory exemptions and permitting procedures, noting that a regulation granting a statutory exemption necessarily meant that the courts of appeals would “never have to consider on direct review an action involving the denial of an NPDES permit for pollutant discharges” and thus there was no danger of the “awkward[ ]” and bifurcated review problem described in NRDC I. Id. at 1018 (citation omitted). The Eleventh Circuit, sitting en banc, has also taken this tack. See Friends of the Everglades, 699 F.3d at 1288. It also directly criticized National Cotton for expanding subsection (F) to apply to any “regulations relating to permitting itself.” Id.
The lead opinion distinguishes Northwest Environmental Advocates and Friends of the Everglades, noting that those cases addressed permitting exemptions. But so too did National Cotton. In my view, the Ninth and Eleventh Circuit’s commentary regarding National Cotton and its undergirdings have merit, especially considering subsection (F)’s plain text and the factually narrow circumstances of Crown Simpson and E.I. du Pont. These same reasons lead me to conclude the lead opinion’s reliance on a non-Clean Water Act case to support its policy arguments, Florida Power & Light Co. v. Lorion, 470 U.S. 729, 105 S.Ct. 1598, 84 L.Ed.2d 643 (1985), is unavailing.
Taking National Cotton’s holding, as I must, there is a better way to reconcile these authorities: Permitting decisions under NPDES and exempting a certain action from the NPDES permitting process are functionally the same because both allow persons to discharge pollutants into the waters of the United States. Such actions, therefore, are reviewable under subsection (F). That is not what we have here. The Clean Water Rule presents neither a permitting exemption (National Cotton) nor .similar functional equivalency (iCrown Simpson) that any court has approved to find jurisdiction proper under subsection (F).
However, National Cotton goes further than just finding jurisdiction in cases involving permitting exemptions, and expands jurisdiction to review any regulation “governing” permits. 553 F.3d at 933. Although, in my view, the holding in Na*283tional Cotton is incorrect, this panel is without authority to overrule it. See Bennett v. MIS Corp., 607 F.3d 1076, 1096 (6th Cir.2010) (“It is a well-established rule in this Circuit that a panel of this court may not overrule a prior published opinion of our court absent en banc review or an intervening and binding change in the state of the law.”).2 Here, the Clean Water Rule defines what waters necessarily require permits, and therefore is undoubtedly a “regulation[ 3 governing the issuance of permits under section 402 [38 U.S.C. § 1342].” National Cotton, 553 F.3d at 933. Under this binding authority, the lead opinion properly concludes jurisdiction rests before us under subsection (F).
For these reasons, I concur in the judgment, only.
IV.
In sum, I am compelled to find jurisdiction is proper pursuant to National Cotton. Absent National Cotton, I would dismiss the petitions for lack of jurisdiction.

. With a heavy heart, I acknowledge the sudden passing of Justice Antonin Scalia. Justice Scalia was the founder and champion of the modem textualist mode of constitutional and statutory construction. His essay, A Matter of Interpretation: Federal Courts and the Law (1997), and other writings and opinions profoundly influenced a generation of attorneys, legal scholars, and judges. Justice Scalia’s legacy will live on for decades in countless opinions such as this one.


. That this action is before us upon consolidation by the Judicial Panel on Multidistrict Litigation does not change this result, for we are to apply our law absent an indication that it is "unique” and "arguably divergent from the predominant interpretation of ... federal law.” In re Cardizem CD Antitrust Litig., 332 F.3d 896, 911 n. 17 (6th Cir.2003). Although I disagree with National Cotton, I cannot conclude that it is unique and diverges from the predominant view of the other circuits.